Per Curiam.

Respondent was admitted to the Bar in the Second Department in March, 1960. On June 2, 1972, he pleaded guilty in the United States District Court for the Southern District of New York to one count of an indictment charging him with, ¡among other things, conspiracy to violate sections of title 15 of the United States Code relating to the unlawful sale and distribution of securities, and he was sentenced to two years’ imprisonment and fined $5,000.
During an investigation by the Securities and Exchange Commission, the respondent attempted to impede the conduct thereof by requesting witnesses to testify falsely and not to implicate him. The respondent, as the president and owner of an underwriting company, had entered into arrangements with customers to share profits or losses of the stock sold, in violation of the securities law.
While the respondent has an otherwise unblemished record and later co-operated with the S.E.C. and the office of the United States Attorney, he did plead guilty to a violation of Federal law, and did initially attempt to impede the investigation thereof.
The Referee’s report to that effect is confirmed, and the respondent should be suspended from the practice of law for á period of three years. (Matter of Glassman, 19 A D 2d 146 [1st Dept., 1963].)
Nunez, J. P., Kupferman, Murphy, Lupiano and Steuer, JJ., concur.
Respondent suspended for a period of three years from practice as an attorney and counselor at law in the State of New York, effective July 5,1974.